department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp tl-n-2634-01 uilc internal_revenue_service national_office field_service_advice memorandum for john guarnieri special trial attorney cc lm mct slphi from associate chief_counsel corporate cc corp subject bankruptcy of a member of a consolidated_group this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corp a corp b corp c corp d corp e corp f corp g partnership taxable_year taxable_year taxable_year taxable_year tl-n-2634-01 u v w x y z business t issues whether the bankruptcy of a member of a consolidated_group causes its partnership items to convert to non-partnership items for non-partner members of the group that have an interest in the items as a result of having been included in the group’s consolidated_return whether a corporation downstream corporation that receives substantially_all of the former common parent corporation’s assets in a downstream_merger becomes the agent for the group for the tax years prior to the merger 2a what is the nature and scope of the downstream corporation’s power as agent whether the downstream corporation will be considered to have received substantially_all of the assets of the former parent for purposes of sec_1_1502-75 if a number of the assets of the former parent were conveyed to a shareholder of a few years before the downstream_merger whether the filing of a bankruptcy petition by the downstream corporation stays the running of the statute_of_limitations against all members of the old group that are not part of the bankruptcy 4a in the event that the automatic_stay does not suspend the statute_of_limitations for the non-bankrupt subsidiaries does the downstream corporation have the authority to enter into a sutton agreement for the tax years prior to the merger conclusion sec_1 the bankruptcy of a corporation holding a separate interest in a partnership will convert its partnership items to nonpartnership_items after these items convert to nonpartnership_items the other members of the consolidated filing group who are tl-n-2634-01 severally liable for these items will no longer have their tax_liability determined by reference to these items as partnership items thus the other members of the consolidated_group will no longer be considered partners under sec_6231 with respect to the bankrupt corporation’s separately held items the above rules apply to the present case as follows corp g and corp b filed petitions in bankruptcy thus the separately held partnership items of each in partnership converted to nonpartnership_items this also converts these same items for any member of the consolidated filing group whose income_tax_liability is determined by taking these items into account and 2a sec_1_1502-75 provides that a group remains in existence even if its former common parent is no longer the common parent if the members of the affiliated_group succeed to and become the owners of substantially_all of the assets of such former parent and there remains one or more chains of includible corporations connected through stock ownership with a common parent_corporation which is an includible_corporation and which was a member of the group prior to the date such former parent ceases to exist under these facts corp g is the successor common parent of the group with full authority to act for the group for periods before and after the downstream_merger as mentioned above sec_1_1502-75 provides that a group remains in existence even though its former common parent is no longer the common parent if the members of an affiliated_group succeed to and become the owners of substantially_all of the assets of such former parent as there is no conclusive evidence that the disposition of the assets and the downstream_merger are part of one integrated transaction the group will be considered to have received substantially_all of the assets of the former common parent thereby satisfying the requirements of sec_1_1502-75 the assessment_period for the tax_liability of the debtor is suspended pursuant to sec_6503 if a timely notice_of_deficiency is issued during the bankruptcy case the suspension of the assessment_period will last as long as the period for filing the tax_court petition is suspended plus days the tax_court petition period will remain suspended until the automatic_stay is no longer in effect which in a chapter case will ordinarily occur when the bankruptcy case is dismissed or a discharge is granted as a result of the confirmation of the chapter plan b c sec_362 d a question has been raised as to whether the consolidated_group would be estopped from denying that the downstream corporation is the agent of the group for years prior to the merger because the downstream corporation represented that it was the agent of the group under sec_1_1502-75 because we have concluded that corp g is the common parent of the group and therefore authorized to act as its agent for all tax periods we offer no opinion on this issue tl-n-2634-01 4a the debtor became the common parent of the group see issue above and was a member of the group during taxable_year thus the assessment_period would be suspended for the nondebtor subsidiaries under sec_6503 to the same extent the assessment_period is suspended for the debtor facts in february of taxable_year corp c and corp b formed a partnership with other unrelated companies the service determined that the partnership transaction was in effect a disguised sale of the assets of corp c and corp b and issued a final_partnership_administrative_adjustment fpaa to the partnership for taxable_year corp c filed a petition with the tax_court as the partner other than the tax_matters_partner in response to the fpaa corp c’s motion for summary_judgment filed in the partnership case was denied and an interlocutory appeal was filed with the court_of_appeals which dismissed the case for lack of appellate jurisdiction in taxable_year corp d the parent of corp b and corp c filed a consolidated tax_return for taxable_year corp b and corp c were included as affiliates in the taxable_year consolidated_return in addition u other affiliates were identified in the return of the total v members of the consolidated_group at least w members potentially x members that were part of the taxable_year group are still in existence today in taxable_year corp d transferred y subsidiaries to a newly formed corporation corp e and then spun off corp e to corp d’s ceo and a family_partnership in early taxable_year several persons alleged to have been injured by business t products filed a lawsuit claiming that the taxable_year spinoff was a fraudulent conveyance to the best of our knowledge this suit is still pending before the united_states district_court also in taxable_year corp d underwent another reorganization which took the form of several downstream mergers prior to the mergers in taxable_year corp d owned corp a which in turn owned corp f corp f owned corp c which in turn owned a number of subsidiaries including corp b and corp g in october of taxable_year corp d merged into corp a in a downstream_merger on the same date corp a merged into corp f in a downstream_merger subsequently corp f merged into corp c in downstream_merger in november of taxable_year corp c merged into corp g in a downstream_merger tl-n-2634-01 prior to the downstream mergers described above corp d did not designate a new agent for the group as required by sec_1_1502-77 nor have the remaining members of the group designated a new agent in january of taxable_year corp g filed a chapter bankruptcy petition none of corp g’s subsidiaries were included in the bankruptcy filing in march of taxable_year corp g sent a letter to the justice_department wherein it stated that pursuant to the downstream_merger in late taxable_year corp g became the common parent_corporation of the consolidated_group under sec_1_1502-75 in august of taxable_year corp b filed for bankruptcy law and analysis issue when a partner files a petition in bankruptcy its partnership items are treated as nonpartnership_items sec_6231 sec_6231 and temp sec_301_6231_c_-7t a the items become nonpartnership_items for the taxable_year of the bankruptcy petition and all prior years id this prevents a partner’s bankruptcy from staying a tefra tax_court proceeding for other partner sec_1502 in the same partnership 89_tc_198 sec_6231 defines a partner who will be bound by tefra partnership proceedings as including both partners in the partnership and any other person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership thus sec_301_6231_a_2_-1t a provides that a spouse who files a joint_return with an individual holding a separate interest in a partnership shall be treated as a partner by virtue of her joint liability for her spouse’s partnership items similarly a nonpartner corporation is treated as a partner for purposes of the tefra procedures if it files a consolidated_return making it severally liable for partnership items of a member of the consolidated filing group u s c sec_362 stays proceedings concerning the debtor once the bankrupt partner’s items convert the partner is no longer a party to the tefra proceeding pursuant to sec_6226 thus the tefra proceeding will no longer concern the debtor within the meaning of the bankruptcy stay under u s c sec_362 tl-n-2634-01 in 231_f3d_106 2d cir the u s court_of_appeals for the second circuit considered sec_301_6231_a_2_-1t in holding that a wife was not bound by the outcome of a unified partnership proceeding where her husband’s partnership items converted to nonpartnership_items during the proceeding the partnership_interest at issue in callaway was the husband’s separate_property the court reasoned that the wife was treated as a partner under the regulation only because she filed a joint_return with a person who owned a partnership_interest therefore her tax_liability was determined in part by taking into account partnership items once the husband’s partnership items converted to nonpartnership_items the wife’s tax_liability was no longer affected by any partnership items and there was no longer any reason for her to participate in or be bound by the partnership proceedings in so holding the callaway court distinguished 99_tc_325 in dubin the tax_court held that a wife was bound by the outcome of a unified partnership audit proceeding even though her husband’s partnership items converted to nonpartnership_items prior to the conclusion of the proceeding in dubin unlike callaway the husband and wife owned the interest in the partnership as joint property therefore each was treated as having a share of partnership items that could be affected by the partnership proceeding independently of the other’s share the service intends to follow the holding of callaway in future cases consequently the bankruptcy of a corporation holding a separate interest in a partnership will convert its partnership items to nonpartnership_items after these items convert to nonpartnership_items the other members of the consolidated filing group who are severally liable for these items will no longer have their tax_liability determined by reference to these items as partnership items thus the other members of the consolidated_group will no longer be considered partners under sec_6231 with respect to the bankrupt corporation’s separately held items the above rules apply to the present case as follows corp g and corp b filed petitions in bankruptcy thus their separately held partnership items in partnership converted to nonpartnership_items this also converts these same items for any member of the consolidated filing group whose income_tax_liability is determined by taking these items into account issue sec_2 and 2a 3in the lower tax_court opinion in callaway t c memo the tax_court held that the bankruptcy of the spouse who held a separate interest in the partnership did not convert the items of his spouse who was treated as a partner solely by virtue of her filing a joint_return tl-n-2634-01 in october of taxable_year corp d merged into corp a in a downstream_merger on the same date corp a merged into corp c in a downstream_merger in november of taxable_year corp c merged into corp g in a downstream_merger as a result of these transactions corp g directly owned the stock of corps b and f and no other corporation owned more than percent of the stock of corp g generally sec_1_1502-75 provides that a group remains in existence for a tax_year if the common parent remains as the common parent and at least one subsidiary that was affiliated with it at the end of the prior year remains affiliated with it at the beginning of the year sec_1_1502-75 provides certain exceptions to the general_rule that a group’s continuation is dependent on the continued existence of the common parent sec_1_1502-75 provides that a group shall be considered as remaining in existence notwithstanding that the common parent is no longer in existence if the members of the affiliated_group succeed to and become the owners of substantially_all of the assets of such former parent and there remains one or more chains of includible corporations connected through stock ownership with a common parent_corporation which is an includible_corporation and which was a member of the group prior to the date such former parent ceases to exist in the case before us after the downstream mergers all of the old common parent’s assets remained in the group and there remained an affiliated_group with a common parent which is an includible_corporation and which was a member of the group prior to the date of the merger corp g while the language of sec_1 d ii does not specifically state which corporation will be the group’s successor common parent after a qualifying transaction we believe that the language connected through stock ownership with a common parent_corporation clearly means that the corporation that is at the top of the chain of affiliation after the transaction s is the group’s new common parent accordingly corp g succeeded corp d as the group’s common parent in 84_tc_395 the tax_court held that the successor common parent in a reverse_acquisition was the common parent for years both before and after the transaction in our view the same analysis should apply in the downstream_merger context therefore under the southern pacific rationale corp g is the agent of the group for both pre- and post-transaction years issue actually corp g immediately succeeded corp c as the group’s common parent which had in turn succeeded corp a which was the common parent after corp d merged into it tl-n-2634-01 in taxable_year z years prior to the downstream mergers corp d transferred y subsidiaries to a newly formed corporation corp e and then spun off corp e to corp d’s ceo and a family_partnership in a lawsuit unrelated to these proceedings claimants have alleged that the spinoff of corp e was a fraudulent conveyance as discussed above sec_1_1502-75 provides an exception to the general group continuation rule_of sec_1_1502-75 to qualify under the exception the group must succeed to substantially_all of the assets of its former common parent although there is no guidance on the meaning of substantially_all under sec_1 d ii we believe that for purposes of determining the assets of corp d any assets disposed of in unrelated transactions will not be considered corp d assets on the other hand assets disposed of as part of the same plan as the downstream_merger would be considered part of corp d’s assets for the purposes of determining substantially_all under sec_1_1502-75 the disposition in question here the spinoff in taxable_year occurred z years prior to the downstream_merger without more to link the spinoff with the downstream_merger than merely the litigants’ fraudulent conveyance claims in the unrelated dispute we would not include the spun off assets as part of corp d’s assets for the purposes of sec_1_1502-75 therefore in our view the substantially_all requirement is met issue sec_4 and 4a whether the filing of a bankruptcy petition by corp g referred to below as the debtor suspends the running of the statute_of_limitations against all the affiliates that joined in the taxable_year consolidated tax_return the nondebtor subsidiaries even though they are not part of the bankruptcy 4a in the event that the automatic_stay does not suspend the statute_of_limitations for the nondebtor subsidiaries does the debtor have the authority to enter into a sutton agreement for the tax years prior to the merger a consolidated_return was filed for taxable_year by the group which consisted of v entities in late taxable_year the debtor became the successor to the common parent that filed the taxable_year return through a series of downstream mergers a spinoff previously occurred in taxable_year involving y subsidiaries ownership of which was transferred to an individual and a family_corporation in taxable_year the debtor filed a chapter bankruptcy petition the filing of a bankruptcy petition does not by itself result in a suspension of the period for making an assessment sec_6503 suspends this period if the service is prohibited from making an assessment as a result of a case under title however the automatic_stay which goes into effect as of the filing of the tl-n-2634-01 bankruptcy petition does not prohibit the making of a tax_assessment b c sec_362 the bankruptcy code was amended by the bankruptcy reform act of to permit tax assessments this amendment is effective for bankruptcy cases filed on or after the date of enactment_date prior to the amendments tax assessments were prohibited by the automatic_stay and therefore the sec_6501 period was suspended by sec_6503 thus sec_6503 does not suspend the sec_6501 period in the present case if a timely notice_of_deficiency is issued while the automatic_stay is in effect the sec_6501 period may be indirectly suspended as a result of bankruptcy this is because the automatic_stay bars the commencement or continuation of tax_court proceedings concerning the debtor b c sec_362 with the automatic_stay preventing the taxpayer from petitioning the tax_court the taxpayer’s period for filing a tax_court petition is suspended pursuant to sec_6213 and the service is precluded from making an assessment pursuant to sec_6213 prior to the expiration of the period for filing a tax_court petition this has the effect of suspending the sec_6501 period pursuant to sec_6503 in summary the assessment_period for the tax_liability of the debtor is suspended pursuant to sec_6503 if a timely notice_of_deficiency is issued during the bankruptcy case the suspension of the assessment_period will last as long as the period for filing the tax_court petition is suspended plus days the tax_court petition period will remain suspended until the automatic_stay is no longer in effect which in a chapter case will ordinarily occur when the bankruptcy case is dismissed or a discharge is granted as a result of the confirmation of the chapter plan b c sec_362 d the consideration as to whether sec_6503 applies turns on the status of the debtor under the consolidated_return_regulations since the debtor was a member of the group in taxable_year and became the group’s common parent under sec_1_1502-75 it is the agent for the non- bankrupt subsidiaries with respect to the consolidated_return for taxable_year and would thus be precluded under the automatic_stay from filing a petition in the tax_court therefore as discussed above the assessment_period will be suspended for the nondebtor subsidiaries under sec_6503 to the same extent the assessment_period is suspended for the debtor case development hazards and other considerations tl-n-2634-01 please call if you have any further questions associate chief_counsel corporate by gerald fleming senior technician reviewer branch office of associate chief_counsel corporate cc
